[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this action, plaintiff seeks to compel arbitration of an underinsured motorist claim. By — way of two special defenses, defendant pleads that this action is "time barred by the policy of insurance" and that this action is "time barred by the six year contract statute of limitations."
Issues of coverage relating to underinsured motorist claims are to be determined, in the first instance, by, arbitration. Section 38-175c of the General Statutes: Oliva v. Aetna Casualty Surety, Co., 181 Conn. 37, 41. Whether a claim for underinsured arbitration is time barred is an issue of coverage; therefore it is to be determined in the first instance by arbitration under said 38-175c. CT Page 4456
Accordingly, defendant' is ordered to proceed with arbitration of plaintiff's underinsured motorist claim.
RONALD J. FRACASSE, JUDGE